CONCURRING OPINION.
Smith and Barber, Judges,
specially concurring:
We understand from the record and files in these cases that each of the importers brought the specified goods to this country for some one of the purposes mentioned in the applicable statute, thereby entitling them to import the same without the payment of duty; that all the requirements of the Treasury Department in such cases were complied with; that the goods were actually used here for such purposes only and exported within the period provided by law; that the only question raised by the collector at the time of export was that the merchandise had not been positively identified as that which was imported, which contention was not sustained by the board and is not by this court; that such merchandise was in each case shipped by the importers in their own names consigned to persons in places in foreign countries; that the necessary steps relating to such consignment and exportation were taken and the goods laden under the .supervision of customs officials, all in compliance with the applicable regulations; and that there was in fact an uninterrupted transportation of the goods in conformity with their consignment.
So understanding and assuming, we concur in the conclusion.